

116 HR 8756 IH: COVID Health Care Provider Assurance Act of 2020
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8756IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Riggleman introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to ensure adequate payment for certain physicians’ services furnished under part B of the Medicare program during the COVID–19 public health emergency.1.Short titleThis Act may be cited as the COVID Health Care Provider Assurance Act of 2020.2.Ensuring adequate payment for certain physicians’ services furnished under part B of the Medicare program during the COVID–19 public health emergency(a)Adjustment of relative value units for certain services(1)In generalSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the end the following subparagraph:(P)Adjustment of relative value units for certain services furnished during the COVID–19 public health emergency(i)In generalIn the case of a qualifying service (as defined in clause (ii)) furnished during the period beginning on the date of the enactment of this subparagraph and ending on the last day of the emergency period described in section 1135(g)(1)(B), the Secretary shall increase the single combined relative value unit applicable to such service otherwise determined under this paragraph by 20 percent.(ii)Qualifying service definedFor purposes of clause (i), the term qualifying service means critical care services, ventilation management services, emergency intubation services, services relating to the placement of invasive monitoring lines and transesophageal echocardiography, bronchoscopy services, chest tube insertion services, and feeding tube insertion services, as specified by the Secretary..(2)Nonapplication of budget neutralitySection 1848(c)(2)(B)(iv) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(iv)) is amended—(A)in subclause (III), by striking and at the end;(B)in subclause (IV), by striking the period and inserting ; and; and(C)by adding at the end the following new subclause:(V)subparagraph (P) shall not be taken into account in applying clause (ii)(II)..(b)Adjustment of the separate conversion factor for anesthesia services(1)In generalSection 1848(d)(1)(D) of the Social Security Act (42 U.S.C. 1395w–4(d)(1)(D)) is amended—(A)by striking The separate and inserting the following: (i)In generalSubject to clause (ii), the separate; and(B)by adding at the end the following new clause:(ii)Special rule during the COVID–19 public health emergencyThe separate conversion factor for anesthesia services furnished during the period beginning on the date of the enactment of this clause and ending on the last day of the emergency period described in section 1135(g)(1)(B) shall be equal to such factor otherwise applicable under clause (i), increased by 20 percent. .(2)Nonapplication of budget neutralitySection 1848(c)(2)(B)(iv) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(iv)), as amended by subsection (a)(2), is further amended—(A)in subclause (IV), by striking and at the end;(B)in subclause (V), by striking the period and inserting ; and; and(C)by adding at the end the following new subclause:(VI)subsection (d)(1)(D)(ii) shall not be taken into account in applying clause (ii)(II). .(c)Ensuring payment for certain critical care services(1)CoverageSection 1861(s)(2) of the Social Security Act (42 U.S.C. 1395x(s)(2)) is amended—(A)in subparagraph (GG), by striking and after the semicolon at the end;(B)in subparagraph (HH), by striking the period at the end and adding ; and; and(C)by adding at the end the following new subparagraph:(II)specified critical care services (as defined in subsection (kkk)) furnished during the period beginning on the date of the enactment of this subparagraph and ending on the last day of the emergency period described in section 1135(g)(1)(B) to an inpatient of a hospital or a critical access hospital;.(2)Specified critical care services definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended by adding at the end the following new subsection:(kkk)Specified critical care services(1)In generalThe term specified critical care services means—(A)physicians’ services not separately payable under part B as of the day before the date of the enactment of this subsection which the Secretary determines are necessary for the treatment of individuals with COVID–19; and(B)physicians’ services furnished by a physician or practitioner (as defined in section 1842(b)(18)(C)), in conjunction with a physician or practitioner that is otherwise billing for such services under such part, to an individual for the treatment of COVID–19 that the Secretary determines need to be furnished by more than 1 physician or practitioner. (2)Limitation on multiple billingsThe Secretary may establish such limits as the Secretary determines appropriate with respect to the number of physicians and practitioners who may bill for a service described in paragraph (1)(B)..(3)Payment; cost sharing(A)In generalSection 1833(a)(1) of the Social Security Act (42 U.S.C. 1395l(a)(1)) is amended—(i)by striking and before (DD); and(ii)by inserting before the semicolon at the end the following: , and (EE) with respect to specified critical care services (as defined in section 1861(kkk)), the amount paid shall be an amount equal to 100 percent of the lesser of the amount charged for the services and the payment amount for such services determined under the payment basis under section 1848.(B)Nonapplication of deductibleSection 1833(b) of the Social Security Act (42 U.S.C. 1395l(b)) is amended—(i)by striking and (12) and inserting (12); and(ii)by striking 1861(s)(10)(A). and inserting 1861(s)(10)(A), and (13) such deductible shall not apply with respect to specified critical care services (as defined in section 1861(kkk)).. (C)Inclusion as physicians’ servicesSection 1848(j)(3) of the Social Security Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting (2)(II), before (3).